*275Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Peggy Pledger appeals the district court’s order granting summary judgment in favor of Defendant in her employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pledger v. UHS-Pruitt Corp., No. 5:12-cv-00484-F (E.D.N.C. Aug. 5, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.